Citation Nr: 1716643	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-15 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for right hand residuals of cold injury.

2. Entitlement to service connection for left hand residuals of cold injury. 

3. Entitlement to an initial disability rating in excess of 30 percent for right foot residuals of cold injury. 

4. Entitlement to an initial disability rating in excess of 30 percent for left foot residuals of cold injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1983 to March 1986.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. Jurisdiction over the claims was subsequently transferred to the RO in Oakland, California. 

In a June 2011 VA Form 9, Appeal to the Board, the Veteran requested a Travel Board hearing at his local RO. However, the Veteran failed to appear for his hearing scheduled for April 2017 and has made no request to reschedule the hearing. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. 
§ 20.704(d), (e) (2016).

The claims of entitlement to service connection for right hand residuals of cold injury were previously denied by the RO in a September 2002 decision. Generally, a finally adjudicated claim can be reopened only on the submission of new and material evidence. 38 C.F.R. § 3.156 (a) (2016). However, in contrast to the general rule, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156 (c)(1); see also Blubaugh v. McDonald, 773 F. 3d 1310 (2014). In this case, additional service treatment records were received by the RO in January 2015. Therefore, the Board will continue with these claims without determining whether new and material evidence was received. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

In his June 2011 VA Form 9, the Veteran stated that the VA should obtain records of his treatment for his bilateral hand and feet residuals of cold injury from the military hospital in Fort Bliss, Texas. The Veteran stated that he had a number of follow-up visits for his conditions there. It is unclear from the Veteran's statements whether these treatments were during or after service. Therefore, these records could be applicable to either claims.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify all relevant treatment dates for treatment of his bilateral hand and feet disabilities at Fort Bliss, Texas. 

2. Then request all records of pertinent treatment for the Veteran at Fort Bliss, Texas, from any and all appropriate sources. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The Veteran must then be given an opportunity to respond.

3. If and only if additional records are obtained, then schedule the Veteran for a new VA medical examination to address whether it is at least as likely as not that any diagnosed bilateral hand disability is related to service. A complete rationale must be provided for any opinion offered. In order to demonstrate that the examiner has reviewed all of the evidence of record, the examiner must, in part, specifically address the Veteran's lay assertions as to the cause of his bilateral hand complaints.

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

4. If and only if additional records are obtained, then schedule the Veteran for a new VA medical examination to assess the current severity of his service-connected bilateral feet residuals of cold injury.  

The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. The examiner must determine the current severity of the Veteran's bilateral feet residuals of cold injury.

The examiner is required to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

5. The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims.

6. Readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).




